Russell, J.
1. When two or more persons were on trial for an affray (which occurred at a place where a congregation of people were assembled for Sunday-school purposes), and one of the defenses relied upon was that the defendants were repelling an unlawful assault and battery made upon them, it was erroneous for the judge to restrict the defendants, in the exercise of their right of self-defense, to the right only of defending against a felonious assault. Regardless of the character of the place, the defendants would have the right to protect themselves against an assault, or assault and battery, or even to resent the use of opprobrious words and abusive language, provided in so doiiig they did not exceed the proper measure of resistance.
2. The other assignments of error in regard to the charge of the court involve questions which are not likely to recur on a second trial. In so far as the instructions of the judge relative to the form of the jury’s verdict are concerned, the exceptions are without merit.

Judgment reversed. Pottle, J., not presiding.

Accusation of affray; from city court of Dublin — Judge Hawkins.
June 2, 1911.
John B. Cooper, for plaintiff in error.
George B. Davis, solicitor, contra.